Citation Nr: 0936343	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to increased evaluation for residuals of a 
right ankle injury with periostitis, evaluated at 10 percent 
disabling, prior to January 25, 2008.  

2.  Entitlement to increased evaluation for residuals of a 
right ankle injury with periostitis, currently evaluated at 
20 percent disabling, as of and following January 25, 2008.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the Veteran's claim of 
entitlement to an increased evaluation for residuals of a 
right ankle injury with periostitis, then evaluated as 10 
percent disabling.   The Veteran filed a timely Notice of 
Disagreement (NOD) in May 2007 and, subsequently, in November 
2007, the RO provided a Statement of the Case (SOC).  In 
December 2007, the Veteran filed a timely substantive appeal 
to the Board.  

In March 2008, the Veteran testified at a hearing before a 
Decision Review Officer, seated at the RO (i.e. DRO hearing).  
A transcript is of record.  

In a May 2008 Supplemental Statement of the Case (SSOC), the 
RO re-evaluated the Veteran's claim and assigned a 20 percent 
rating for the Veteran's right ankle disorder, effective 
January 25, 2008, the date of the most recent VA examination.  
In September 2008, the RO issued an additional SSOC.

In June 2009, the Veteran testified at a hearing before the 
Board, seated at the RO (i.e. Travel Board hearing).  A 
transcript is of record.  

The Board notes that the record of evidence indicates that 
the Veteran has additional disorders of the right foot and, 
in the January 2005 VA joints examination report, the 
examiner opined that at least one of the Veteran's right foot 
disorders was part of the service-connected periostitis.  The 
record of evidence does not indicate that the RO attempted to 
rate the Veteran's periostitis disorder according to the 
diagnostic code criteria for disorders of the foot.  As such, 
this portion of the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to January 25, 2008, the medical evidence 
establishes that the Veteran's service-connected right ankle 
disability was productive of no more than moderate limitation 
of motion or overall functional impairment.

2.  As of and following January 25, 2008, the medical 
evidence establishes that the Veteran's right ankle 
disability has been manifested by marked limitation of 
motion; the medical evidence of record does not contain any 
findings related to or diagnosis of ankylosis of the right 
ankle.  


CONCLUSIONS OF LAW

1.  Prior to January 25, 2008, the criteria for a rating in 
excess of 10 percent for residuals of a right ankle injury 
with periostitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5022, 5270-74 (2008).

2.  As of and following January 25, 2008, the criteria for a 
rating in excess of 20 percent for residuals of a right ankle 
injury with periostitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5022, 5270, 5271 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a January 2008 notice letter, the 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
and the information and evidence the claimant was expected to 
provide, and the information required by Dingess.  However, 
this notice was issued after the June 2006 rating decision 
from which the Veteran's claim arises.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to a greater degree of 
specificity with respect notice of the criteria necessary for 
an increased rating.  However, aside from the fact that this 
decision has been overruled in large part by Vazquez-Flores 
v. Shinseki,--- F.3d ----, 2009 WL 2835434 (2009).  The Board 
notes that, in any event, in a May 2008 letter, the RO 
advised the Veteran regarding the information required by 
Vazquez.  However, this notice was issued after the June 2006 
rating decision from which the Veteran's claim arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the May 
2008 letter, providing the information required by Vazquez, 
and the January 2008 notice, providing the information 
required by Dingess, the RO re-adjudicated the appellant's 
claims, as demonstrated by the September 2008 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing a fully compliant VCAA notification and 
re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's VA treatment records to 
assist him with his claims.  In May 2006 and January 2008, 
the RO afforded the Veteran VA joints examinations, which 
were thorough in nature.  These evaluations revealed findings 
adequate for rating purposes.  Under these circumstances, 
there is no further duty to provide a medical examination or 
opinion.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

a.  Factual Background.  As will be explained below, the 
Veteran essentially contends that his service-connected right 
ankle disorder warranted a higher rating during the period 
from September 1, 2005 through January 25, 2008, because, 
during that time, it was productive of greater functional 
impairment than the 10 percent rating assigned.  The relevant 
evidence consists of private treatment records, VA treatment 
records and statements from the Veteran.  

Reviewing the relevant evidence prior to January 25, 2008, in 
a June 2005 VA treatment record, the examiner noted that the 
Veteran displayed full range of motion of all joints, except 
the right ankle which showed mildly limited dorsiflexion.  
The examiner found no swelling at the ankle, but reported 
mild tenderness over the tarsal bone area and good muscle 
tone.  The assessment was pain in the right ankle.  The 
Veteran indicated that he was not able to stand for more than 
two hours without pain and swelling in the ankle.  However, 
with ibuprofen, the condition improved.  The examiner stated 
that the Veteran likely had traumatic arthritis in the ankle.  

In a May 2006 VA joints examination report, the Veteran 
reportedly indicated that he experienced swelling and pain in 
the ankle with standing or walking longer than two hours.  
The Veteran reported taking ibuprofen a couple of times per 
month.  He stated that he had flare-ups lasting a few hours 
if he stood longer than two hours.  He did not report the 
severity of such flare-ups.  Rest was an alleviating factor.  
He did not use any assistive devices.  On occasion, due to 
swelling, he would use an ankle wrap.  Otherwise, he 
experienced no limitations with his job.  He reported that he 
worked in a warehouse until 2000, when the company terminated 
him because he had to sit down and take breaks due to his 
ankle.  Currently, he worked as a transportation driver and 
he stated that he earned less money at this job then he did 
at his previous position.  However, he indicated that the 
condition did not affect his current job.  He reported that 
he could only play sports for 30 minutes before he would have 
to stop and rest due to his ankle.  

Upon physical examination, the examiner noted no effusion and 
tenderness over the talus palpation.  Range of motion testing 
indicated 45 degrees of plantar flexion and 15 degrees of 
dorsiflexion with no pain upon range of motion.  Inversion 
and eversion were intact.  The Veteran showed +5 strength. +2 
pulses, and no limitations with repetitive use.  The ankle 
was sensory intact and capillary refill was less than 2 
seconds.  The diagnosis was a right ankle condition.  

In a January 2006 Vet Clinic record, the examiner noted that 
the Veteran experienced pain on the dorsum of the right foot 
when standing for greater than four hours. The assessment was 
capsulitis in the cuboid cuneiform joint.  After examination, 
the examiner recommended orthotics and cortisone injections.  

In an August 2007 private treatment record, the Veteran 
reported experiencing multiple cortisone shots for his ankle 
disorder and using custom orthotics.  The examiner reviewed 
2006 X-rays and indicated that they showed a normal foot with 
no degeneration of the cacaneal cuboid area and no spurring 
in the cuboid cuneiform joint.  The sinus tarsi appeared to 
be open.  The impression was sinus tarsitis, with a notation 
indicating that the examiner could not rule out any bridging 
or degenerative joint disease.  

In a December 2007 private treatment record, the examiner 
noted that X-rays were normal.  Upon physical examination, 
there was pain upon palpation of the lateral area of the 
sinus tarsi region and pain upon motion of the mid-tarsal 
joint area.  No crepitus was noted.  The impression was sinus 
tarsitis, with a notation indicating that the examiner could 
not rule out tarsal condition.  

Reviewing the evidence as of and following January 25, 2008, 
on that date, an examiner conducted a VA joints examination.  
Prior to the examination, she noted reviewing the Veteran's 
claims file.  The Veteran complained of having pain on the 
top of the foot just distal to the ankle, but indicated that 
this was the same problem he experienced in service.  The 
Veteran reported a constant pain, measuring an eight on a 
scale of 10.  He stated that he had swelling, redness, and 
some instability while stepping.  He denied any heat in the 
ankle or foot.  The Veteran stated that the pain would 
increase to 10 out of 10 during flare-ups.  The cause of 
flare-ups or aggravating factors were standing or walking for 
about two hours.  Alleviating factors were sitting and 
resting.  The duration of flare-ups was about one to two 
hours.  He was unable to state how frequently he experienced 
flare-ups, except to state that they occurred after he stood 
or walked for more than two hours.  The Veteran stated that, 
during flare-ups, he limped.  The Veteran indicated that he 
was being fitted for an orthotic device, but denied the use 
of any other assistive devices.  He stated that the ankle 
disorder did not have any effect on his occupation or 
activities of daily living.  The Veteran denied any surgery 
on his ankle or foot, and stated that he treated the 
condition with ibuprofen twice a day.  

Upon physical examination, the examiner noted swelling/edema 
at the anterior portion of the right foot just distal to the 
ankle.  This portion of the foot was tender to palpation, but 
the ankle was not tender.  The examiner noted no weakness or 
instability during the examination.  Range of motion findings 
were dorsiflexion to 10 degrees and plantar flexion to 30 
degrees with pain throughout the entire range of motion.  
Upon repetitive range of motion, the Veteran maintained the 
same range of motion with pain throughout the examination.  
There was no varus or valgus angulation of the os calcis in 
relationship to the long axis of the tibia and fibula.  The 
examiner saw no functional limitation on standing or walking.  
The Veteran's gait appeared normal.  The examiner found no 
evidence of abnormal weightbearing on the right foot, but 
noted some fixed flatfoot deformity.  However, the alignment 
of the Achilles tendon was intact.  The examiner noted some 
pain with manipulation and movement of the right ankle.  Upon 
review of an April 2002 MRI report, the examiner noted mild 
bone marrow edema with periostitis at the articulation of the 
third cuneiform and cuboid bone.  The diagnosis was right 
foot periostitis.  She noted that, since service, the Veteran 
had experienced problems in the lateral portion of his 
foot/ankle.  She noted that the pain in his foot, just distal 
to the ankle, was part of the service-connected periostitis 
disorder.  In her opinion, the Veteran had right foot 
periostitis which was at least as likely as not the same 
disorder for which the Veteran was treated in service.  

At a March 2008 hearing before a DRO, the Veteran testified 
that, during the May 2006 VA joints examination, he told the 
examiner that he had pain throughout range of motion testing.  
However, he indicated that his complaints of pain were not 
put in the record.  (March 2008 Hearing Transcript, pages 2-
3).  The Veteran indicated that he had some instability in 
his ankle and that he wanted to get into vocational 
rehabilitation because he could not work at a position that 
required him to be on his feet.  He also stated that he was 
considering surgery on the ankle.  (March 2008 Hearing 
Transcript, page 3).  

As noted in the introduction, in  a May 2008 Supplemental 
Statement of the Case (SSOC), the RO reevaluated the 
Veteran's claim and assigned a 20 percent rating for the 
Veteran's right ankle disorder, effective January 25, 2008, 
the date of the most recent VA examination.  As such, for the 
period from the filing of the Veteran's claim to the date 
prior to that examination, specifically September 1, 2005 
through January 24, 2008, the RO continued a 10 percent 
evaluation.  

At a June 2009 hearing before the Board, the Veteran 
indicated that he wished to be assigned a 20 percent rating 
for the period from September 1, 2005 through January 24, 
2008.  (June 2009 Hearing Transcript, page 2).  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under VA regulations, periostitis is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5022.  Diagnostic Code 5022 
provides that periostitis will be rated on limitation of 
motion of affected parts (joints), as degenerative arthritis.  
See also Diagnostic Code 5003.  Under Diagnostic Code (DC) 
5271, limited motion of the ankle warrants a 10 percent 
disability evaluation if moderate and a 20 percent evaluation 
if marked.  The Board observes that the words "moderate" and 
"marked" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the degree that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6.  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

Normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the function loss with respect to all of these elements.  
In evaluation disabilities of the musculoskeletal system, it 
is necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  

c.  Analysis.  

(i).  Prior to January 25, 2008.  

Reviewing the evidence of record prior to January 25, 2008, 
in a June 2005 VA treatment record, the Veteran displayed 
only mildly limited dorsiflexion in the ankle.  The examiner 
made no notation indicating pain during range of motion 
testing.  Likewise, in the May 2006 VA joints examination, 
the examiner noted that the Veteran displayed full plantar 
flexion and a 5-degree loss of flexion without pain 
throughout testing.  At the March 2008 DRO hearing, the 
Veteran testified that he felt pain throughout his range of 
motion testing during this examination, but stated that the 
examiner did not include his complaints in the examination 
report.  However, the Board notes that the examiner indicated 
in her report that the Veteran felt no pain throughout 
testing, and that this finding appears consistent with the 
other medical evidence from that time, specifically the June 
2005 VA treatment record indicating nearly full motion with 
notation of pain.  In this case, the Board places far greater 
weight of probative value on the contemporaneous treatment 
records than it does on his more recent statements that are 
inconsistent with the historical record.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
Veteran).  During this appeal, the Veteran stated that he 
would experience flare-ups of pain if he stood for longer 
than two hours, but that these would subside through the use 
of ibuprofen and rest.  Also, considering the slight 
limitation of ankle motion displayed upon examination, the 
Board finds that the 10 percent rating adequately compensates 
the Veteran for the flare-ups upon standing or walking for 
two hours.  As such, the Board finds that the disability at 
issue was not manifested by marked limitation of motion of 
the ankle, the requirement for the next higher 20 percent 
rating under DC 5271.   

The Board has considered other diagnostic criteria in 
determining if the Veteran's left ankle disorder met the 
criteria for an even higher rating.  However, the Veteran has 
not been diagnosed with ankylosis of the ankle or of the 
subastralgar or tarsal joint, so Diagnostic Codes 5270 and 
5272 are not applicable.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Dorland's Illustrated Medical 
Dictionary, 31st Ed., page 94 (2007).  Likewise, the medical 
evidence contains no findings indicating malunion of the os 
cacis or astragalus or astraglaectomy.  Therefore, Diagnostic 
Codes 5273 and 5274 are not applicable.  The evidence of 
record contains findings of capsulitis in the cuboid 
cuneiform joint, sinus tarsitis, and pain upon motion of the 
mid-tarsal joint area.  However, as these are foot disorders, 
they are not addressed in evaluating an ankle disorder.  
However, the question of whether the Veteran is entitled to a 
separate compensable rating for a related foot disorder is 
addressed in the remand below.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the Veteran's right ankle 
disorder, prior to January 25, 2008.  Accordingly, the 
benefit of the doubt doctrine does not apply to this aspect 
of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").  

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service-connected left ankle disorder, by 
itself, has necessitated frequent hospitalizations.  The 
Board notes that the Veteran stated that he was terminated 
from a warehouse position in 2000 due to his need to sit and 
take breaks because of his ankle disorder.  However, prior to 
January 25, 2008, the Veteran was employed and indicated that 
his ankle disorder had not caused any interference with his 
position at the time.  As such, the evidence does not 
indicate that the Veteran's right ankle disorder caused a 
marked interference with employment for the period from 
September 1, 2005 through January 25, 2008.  In the absence 
of such factors as frequent hospitalization and marked 
interference with employment, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for a left ankle disorder pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

(ii).  As of and following January 25, 2008.  

The Board notes that, at the June 2009 hearing, the Veteran 
did not express any disagreement with the 20 percent rating, 
assigned effective January 25, 2008.  However, as the Veteran 
did not withdraw his appeal for an increased rating for all 
periods during the pendency of this appeal, the Board must 
consider the evidence to determine if a rating higher than 20 
percent is warranted. 

The Board notes that a 20 percent rating is the maximum 
evaluation allowed for limitation of motion of the ankle 
under Diagnostic Code 5257, and, as such, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 are not applicable.  See 
VAOPGCPREC 36- 97 (Dec. 12, 1997); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board has considered other 
diagnostic criteria in determining if the Veteran's left 
ankle disorder met the criteria for an even higher rating.  
However, the only Diagnostic Code used in evaluating ankle 
disorders allowing for a rating higher than 20 percent is DC 
5270, allowing a 30 percent rating for ankylosis of the ankle 
with plantar flexion between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  Ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Dorland's Illustrated 
Medical Dictionary, 31st Ed., page 94 (2007).  The Board 
notes that the medical evidence of record does not contain 
any medical finding of anklylosis or complete immobility of 
the right ankle.  As such, this Diagnostic Code is not 
applicable.  

Acordingly, a rating in excess of 20 percent is not warranted 
for the Veteran's right ankle disability, as of and following 
January 25, 2008.  The Board considered the benefit-of-the-
doubt rule, but since the preponderance of the evidence is 
against this aspect of the appeal, this doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, supra. 

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service-connected right ankle disorder, by 
itself, has necessitated frequent hospitalizations since 
January 25, 2008.  Also, the Veteran has not indicated that 
the ankle disorder has caused a marked interference with his 
current employment.  In the absence of such factors, the 
criteria for submission for consideration for the assignment 
of an extraschedular rating for a left ankle disorder 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to increased evaluation for residuals of a right 
ankle injury with periostitis, evaluated at 10 percent, prior 
to January 25, 2008, is denied.  

Entitlement to increased evaluation for residuals of a right 
ankle injury with periostitis, currently evaluated at 20 
percent, as of and following January 25, 2008, is denied.  


REMAND

The Board notes that the record of evidence indicates that 
the Veteran has disorders of the right foot and, in the 
January 2005 VA examination report, the examiner opined that 
at least one of the Veteran's right foot disorders, 
specifically pain on the anterior portion of his foot just 
distal to the ankle, was part of the service-connected 
residuals of a right ankle injury with periostitis that 
causes the limitation of motion of the right ankle.  The 
record contains several diagnoses indicating right foot 
disorders, to include flatfoot, mild bone marrow edema with 
periostitis at the articulation of the third cuneiform and 
cuboid bone, capsulitis in the cuboid cuneiform joint, sinus 
tarsitis, and pain upon motion of the mid-tarsal joint area.   
The record of evidence does not indicate that the RO 
attempted to rate the Veteran's service-connected periostitis 
disorder according to the diagnostic code criteria for 
disorders of the foot.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance 
with all VCAA notice and assistance 
requirements.  

2.  Additionally, the AMC/RO should 
request the Veteran to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated him for any 
foot disorder since January 2008.  After 
securing the necessary releases, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

3.  The AMC/RO should schedule the Veteran 
to undergo a podiatry examination to 
determine the current nature, etiology and 
extent of any current right foot disorder.  
Any tests that are deemed necessary should 
be accomplished.  The claims folder should 
be furnished to the VA examiner for review 
and the report compiled by such examiner 
should indicate whether the claims folder 
was made available and reviewed.  After a 
review of the records and a thorough 
examination, the examiner is to answer the 
following question for each identified 
disorder of the Veteran's right foot: 

Is it at least as likely as not (50 
percent or greater probability) that 
any identified disorder of the right 
foot associated with the service-
connected periostitis of the left ankle 
or that was caused or aggravated by the 
Veteran's service-connected left ankle 
disability?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation. More likely and as likely 
support the contended relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The Board notes that, in Mittleider v. 
West, 11 Vet. App. 181 (1998), the Court 
held that regulations require that when 
examiners are not able to distinguish the 
symptoms and/or degree of impairment due 
to a service-connected disability from any 
other diagnosed disorder, VA must consider 
all symptoms in the adjudication of the 
claim. 
4.  After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, the AMC/RO 
should determine if the Veteran is 
entitled to a separate compensable rating 
for a right foot disorder that is 
associated with, caused, or aggravated by 
the Veteran's service-connected left ankle 
disability with periostitis.  If the 
Veteran remains dissatisfied with the 
decision, the AMC/RO should issue an 
appropriate Supplemental Statement of the 
Case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





 Department of Veterans Affairs


